Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 10/4/2021.
Claims 1-20 have been examined and are pending with this action. 
The objection made on claims on type errors has been withdrawn based on amendment filed on 6/24/2022..

Arguments
	Applicant:
	Applicant argues that Provided arts does not disclose element of roaming in the claims.
	Examiner:
	Examiner cites that the primary art Andreasen does not teach the roaming element however Examiner used second art Babu which discloses roaming numerous times.  I [0083] Babu discloses, “The MME resides in the EPC control plane and manages session states, authentication, paging, mobility with 3GPP 2G/3G nodes, roaming, and other bearer management functions”, in [0084] Babu again discloses, “The MME also terminates the S6a interface towards the home HSS for roaming UEs.”.  
The initiation and termination of data roaming among multiple devices is broadly disclosed by Babu. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-10 & 12-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims  2-10 & 12-20 recites the limitation "A method of claim 1 & A system of claim 11".  There is no sufficient antecedent basis for “method & system” in the claims.   It should recited , "The method of claim 1 & The system of claim 11".  
Appropriate correction is required to overcome the rejection.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11 limitations “a traffic forwarding module configured to receive …” , “an application recognition module configured to determine application parameters …… ” , “an attribute enrichment module configured to determine attributes  …” , “a decisioning module configured to analyze the application parameters …… ” , “a NAT module configured to modify the NAT  …” ,and “a learning module is configured to retrieve the stored NAT data …… ”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they use means for coupled with functional language without reciting sufficient structure to achieve the function.
Because the claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 limitations “a traffic forwarding module configured to receive …” , “an application recognition module configured to determine application parameters …… ” , “an attribute enrichment module configured to determine attributes  …” , “a decisioning module configured to analyze the application parameters …… ” , “a NAT module configured to modify the NAT  …” ,and “a learning module is configured to retrieve the stored NAT data …… ”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Specification cites in [0067-0077] that, “FIG. 2 illustrates an embodiment of the system 100 described herein. The system 100 can be considered an in-line traffic system made up of the following logical components, or modules: [0068] Traffic Forwarding Module 105 [0069] Application Recognition Module 110 [0070] Learning Module 115 [0071] Decision (Logic) Module 120 [0072] Traffic Quality Measurement Module 125 [0073] Attribute Enrichment Module 130 [0074] Flow Establishment Replay Module 135 [0075] NAT Module 140 [0076] Reverse NAT Module 145”.
	Since the system 100 show processor [150] and memory [155] and all other modules but no hardware connection between them so Examiner is not sure if these claimed modules are hardware or software, hence the structure for these modules has not be provided in the specifications.  

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-16, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen et al (US Pub # 2012/0082073) in view of Babu et al (US Pub # 2011/0047256).

As per claim 1, Andreasen discloses a method for adaptive traffic path management (Andreasen: [0049]: “term `offload` as used herein in this Specification is used to characterize any suitable change in routing, path management, traffic management, or any other adjustment that would affect packet propagation.” comprising: 
receiving at least one packet associated with a traffic flow (Andreasen: [ABS]: “receiving a data packet transported on a backhaul link at a first network element”);
	determining application parameters associated with the at least one packet (Andreasen: [0096 --0097]: “Using out-of-band channel 73, GGSN/PGW 54 can control MER 50a and can communicate offload instructions and other information (such as configuration parameters) & In 202, a data packet is communicated to a MER from a UE. For example, UE 12a may communicate a data packet to MER 50a.”);

Andreasen does not explicitly teach determining whether the at least one packet is associated with a roaming traffic flow;  determining attributes correlated with the roaming traffic flow associated with the at least one packet; analyzing the application parameters and attributes to determine a Network Address Translation (NAT) pool for the roaming traffic flow; determining if a modified NAT is needed based on the NAT pool for the roaming traffic flow; if a modified NAT is needed, modifying the NAT for the at least one packet associated with the roaming traffic flow; and sending the at least one packet and the roaming traffic flow associated with the at least one packet to a path associated with the modified NAT.

	Babu however discloses determining whether the at least one packet is associated with a roaming traffic flow and  determining attributes correlated with the roaming traffic flow associated with the at least one packet (Babu: [0044 & 0060]: “The NAT public IP address is allocated to the subscriber during data path (when the data traffic flows in) and not at call setup.  In case of on-demand pools, since the IP address is not allocated during call setup, the subscriber may not have a NAT public IP address to be used when the first packet is received &  A NAT binding update record includes the mapping between private IP address, public NAT public IP address and the NAT port range along with a few more relevant attributes.”);
analyzing the application parameters and attributes to determine a Network Address Translation (NAT) pool for the roaming traffic flow (Babu: [0027 & 0033]: “NAT functionality is used to translate non-routable private IP addresses to one or more routable public IP addresses from a pool of public IP addresses that have been assigned to the NAT.  NAT functionality conserves the number of public IP addresses required to communicate with external networks & A NAT realm is a pool of unique public IP addresses available for translation from private source IP addresses.  A NAT realm can be configured by the system to dynamically perform NAT on selected subscribers' IP packets.  The system can be configured to perform or not perform NAT based on one or more of the following parameters: destination IP address(es), destination Port Number(s), and layer 4 protocol (TCP/UDP).  Other layer 3 and/or 4 parameters such as IP addresses, ports, and protocols can be used. ”);
	determining if a modified NAT is needed based on the NAT pool for the roaming traffic flow (Babu: [0027]: “NAT functionality is used to translate non-routable private IP addresses to one or more routable public IP addresses from a pool of public IP addresses that have been assigned to the NAT.  NAT functionality conserves the number of public IP addresses required to communicate with external networks. ”);  
	if a modified NAT is needed, modifying the NAT for the at least one packet associated with the roaming traffic flow (Babu: 0027-[0029]: “NAT functionality is used to translate non-routable private IP addresses to one or more routable public IP addresses from a pool of public IP addresses that have been assigned to the NAT & NAT functionality can be selectively applied to different data connection (e.g., 5 tuple connections) originating from the mobile subscribers based on the characteristics of the data connection (such as Source-IP address, Source-Port ID, Destination-IP address, Destination-Port ID, and Protocol).  Some data connections can be selectively marked for "no NAT" processing based 
on their characteristics.  NAT can support different types of mappings.  In one-to-one mapping, each private IP address is mapped to a unique public NAT public IP address.”);  and 
	sending the at least one packet and the roaming traffic flow associated with the at least one packet to a path associated with the modified NAT (Babu: [0017]: “the session manager 36 performs the coordination of NAT services such as NAT translation on the packet before sending the packet to Internet 20.  In some embodiments, the processing at session manager 16 is performed by dedicated modules such as NAT process module 50 and NAT translation module 54.  The packet passes through other services module 38 where an access control list (ACL) can be used to determine whether ECS process 40 is to be applied based on ACL services 38.”).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]). 

As per claim 2, Andreasen/Babu discloses a method according to claim 1, wherein modifying the NAT comprises manipulating a source IP address of the at least one packet (Babu: [0027]: “NAT functionality is used to translate non-routable private IP addresses to one or more routable public IP addresses from a pool of public IP addresses that have been assigned to the NAT.  NAT functionality conserves the number of public IP addresses required to communicate with external networks.  NAT can be used to perform address translation for simple-IP and mobile-IP. ”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]). 
As per claim 3, Andreasen/Babu discloses a method according to claim 2 wherein the source IP of the at least one packet is manipulated from a roaming IP address to a home IP address  (Babu: [0084 & Fig 4]: “The MME also provides the control plane function for mobility between LTE and 2G/3G access networks with the S3 interface terminating at the MME from the SGSN (not shown).  The MME also terminates the S6a interface towards the home HSS for roaming UEs.”);  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]).
As per claim 4, Andreasen/Babu discloses a method according to claim 1, wherein modifying the NAT comprises manipulating a source port of the at least one packet (Babu: [0004 0027 & Fig 4]: “NAT works by assigning private (not globally unique) IPv4 address to each MS for use internally and translating the private IP address and source port information to a globally unique IP address.  This involves assigning a different port for each data connection from mobile device & NAT functionality is used to translate non-routable private IP addresses to one or more routable public IP addresses from a pool of public IP addresses that have been assigned to the NAT.  NAT functionality conserves the number of public IP addresses required to communicate with external networks.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]).
As per claim 5, Andreasen/Babu discloses a method according to claim 1 wherein determining attributes correlated with the roaming traffic flow comprises determining attributes related to a subscriber associated with the traffic flow (Babu: [0025 & Fig 1]: “When a packet arrives at egress IP data flow 132, a similar process takes place.  Egress IP data flow 132, like ingress IP data flow 130, recognizes packets on a subscriber session basis and forwards the packets to session manager 16 for relaying or providing services such as network address translation.  The authentication can involve the NAI, the MSID, the user name and password, 
or any other authentication attribute of mobile subscriber or user equipment 10.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]).
As per claim 6, Andreasen/Babu discloses a method according to claim 1 wherein determining application parameters comprises performing deep packet inspection on the at least one packet (Andreasen: [0064 & FIG 1]: “One option would be to deploy more intelligence in the cell site (e.g., by use of deep packet inspection (DPI)), where the cell site (router) could discover the types of traffic being sent through it, and use the corresponding appropriate backhaul link.”).As per claim 8, Andreasen/Babu discloses a method according to claim 1 wherein determining attributes correlated with the roaming traffic flow comprises determining whether there are any link failures in the traffic flow path (Babu: [0060 & 0070]: “A NAT binding update record includes the mapping between private IP address, public NAT public IP address and the NAT port range along with a few more relevant attributes  & If NAT is enabled, the NAT process module checks if a binding exists in 214.  If the NAT process module fails to find a binding, then it updates statistics on the gateway and drops the packet in 216.  If the NAT process module finds the binding, then downlink NAT processing is begun in 218 on the NAT process module because the binding includes the mapping and other information.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]).
As per claim 9, Andreasen/Babu discloses a method according to claim 1   (Andreasen: [0049 & FIG 1]: “term `offload` as used herein in this Specification is used to characterize any suitable change in routing, path management, traffic management, or any other adjustment that would affect packet propagation.”), further comprising: 

Andreasen does not explicitly teach  storing the modified NAT data associated with the at least one packet; receiving at least one other packet associated with the roaming traffic flow; retrieving the stored NAT data; and modifying the at least one other packet associated with the roaming traffic flow based on the retrieved NAT data.
Babu however discloses storing the modified NAT data associated with the at least one packet (Babu: [ 0027, 0079 & Fig 4]: “NAT works by assigning private (not globally unique) IPv4 address---.  This involves assigning a different port for each data connection from mobile device & The HSS 430 stores 
subscription-related information (subscriber profiles), performs authentication and authorization of the user, and can provide information about the subscriber's location and IP information”); 
receiving at least one other packet associated with the roaming  traffic flow  (Babu: [0005]: “receiving, at the gateway, a first packet of a first data connection);
and retrieving the stored NAT data (Babu: [100]: “Shared configuration task subsystem provides the network device with an ability to set, retrieve, and receive notification of network device configuration parameter changes and is responsible for storing configuration data for the applications running within the network device.)
and modifying the at least one other packet associated with the traffic flow based on the retrieved NAT data (Babu: [ 0027, 1000 & Fig 4]: “retrieve, and receive notification of network device configuration parameter changes and is responsible for storing configuration data for the applications running within the network device & NAT works by assigning private (not globally unique) IPv4 address---.  This involves assigning a different port for each data connection from mobile device”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]).
Claims 11-16, 18 & 17 is rejected based on rationale provided for claims 1-6, 8, 9.


Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen et al (US Pub # 2012/0082073) in view of Babu et al (US Pub # 2011/0047256) and in further view of Hellhake et al (US Pub # 2007/0038743).

As per claim 7, Andreasen-Babu discloses the method according to claim 1 (Andreasen: [0049]: “term `offload` as used herein in this Specification is used to characterize any suitable change in routing, path management, traffic management, or any other adjustment that would affect packet propagation.”) 
Modified Andreasen does not explicitly teach wherein determining attributes correlated with the roaming traffic flow comprises determining an attributed correlated to a cost to an operator of the traffic flow path
Hellhake however discloses wherein determining attributes correlated with the roaming  traffic flow comprises determining an attributed correlated to a cost to an operator of the traffic flow path (Hellhake: [ 0017]: “the local table includes information related to at least destination address, source address, port, path cost, timestamp, source sequence number (SSN), and alternate port and path cost for the MIP port connections available on the network. Based on the comparison, a data packet can be either dropped or prepared for transmission via a port connection on the MANET node.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Andreasen in view of Hellhake to figure out the cost related to the path.  One would be motivated to do so because this may encourage a preference for higher bandwidth connections, while emphasizing communications reliability. (Hellhake: [0016]).
Claim 17 is rejected based on rationale provided for claim 7.
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449